                                                                        -
                                                                            rLERKSOFFICEU'S.DIST.COLIRI
                                                                                  AT ROANOIO ,VA
                                                                                       FILED

                     IN TH E U NITED STA TES DISTR ICT CO U R T                   22T 21 2218
                    FO R TH E W ESTER N D ISTRIC T O F W R G IN IA             JULIA C.DUD , ERK
                                RO A N O K E D IW SION                        BY:          '
                                                                                ..        c R
D EM O STH ENESE A .W ESLEY ,
      Plaintiff,                                 C ivilA ction N o.7:19C V 00195

V.                                               M EM O R AN DU M O PINION

O FFIC ER TM W S FR ITZ G ES,                    By:H on.G len E .C onrad
etaI.,                                           Senior U nited States DistrictJudge
       D efendants.


       Dem osthenesA .W esley,proceeding pro se,sled this civildghts action pursuantto 42

U.S.C.j1983.W esleynotisedthecotlrton September13,2019,thathehadbeenreleased from
prison. Therefore,W esley isno longersubjectto the provisions of the Pdsoner Litigation
Refonn Actthatallowed him to pay the $350 filing fee via installm ents. A courtorderentered
on September 16,2019,directed W esley to subm it,within ten daysfrom thatdate,the filing fee

owed and the applicable adm irlistrative fee fora totalof$400 orto otherwise respond. W esley
was advised thata failtlre to comply within the time lim itssetoutin the orderwould resultin

dismissaloftllisactionwithoutprejudice.
       Thetim eallotted forW esley to respond haspassed,and hehasfailed to com ply with the

descdbed conditions. Accordingly,the courtwilldismissthe action withoutprejudice. An
appropriateorderwillissueherewith.

       Theclerk willsend acopy oftlzisorderto theplaintiffand cotmselforthedefendants.

       EN TER : This 1stday ofO ctober,2019.


                                                              /s/G len E.Corlrad
                                                         SeniorU nited States DistrictJudge
